                 Case 1:18-cv-10566-AT-KHP Document 82
                                                    81 Filed 01/21/21 Page 1 of 2




                                                                                           01/21/2021




JAMES E. JOHNSON                            THE CITY OF NEW YORK                                  BILAL H. HAIDER
Corporation Counsel                                                                                    Senoir Counsel
                                           LAW DEPARTMENT                                       Phone: (212) 356-3549
                                                                                                  Fax: (212) 356-2034
                                               100 CHURCH STREET                                 bhaider@law.nyc.gov
                                               NEW YORK, NY 10007


                                                                           January 21, 2021
        BY ECF
        Honorable Katharine H. Parker
        United States Magistrate Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                              Re:    Gehad Elsayed et al. v. City of New York et al.,
                                     18-CV-10566 (AT) (KHP)
        Your Honor:

                        I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of
        the City of New York, and one of the attorneys assigned to the defense of the above-referenced
        matter. Defendants write to respectfully request a thirty-day adjournment of the settlement
        telephone conference in this matter, which is currently scheduled for January 27, 2021.
        Plaintiffs’ counsel consents to this request.
                        As the Court is aware, on or about October 26, 2020, the parties reached a
        settlement in this matter and the Hon. Analisa Torres has since so ordered the Stipulation and
        Settlement of Dismissal. Pursuant to the agreement, attorneys’ fees are to be paid separately. On
        December 10, 2020, plaintiffs’ counsel finally provided defendants with their billing records.
        The law firm of Beldock, Levine, and Hoffman submitted approximately fifty (50) pages of
        billable hours and Tahani Aboushi has submitted an additional eight (8) pages of billing records.
        Defendants have spent considerable time reviewing these records in an effort to determine the
        reasonableness of the entries. However, additional time is needed to complete this review, and
        then confer with the Office of the Comptroller of the City of New York. Defendants are hopeful
        that once settlement authority is obtained the parties can reach an agreement on their own and
        without burdening the Court.
                       Accordingly, defendants respectfully request a thirty-day adjournment of the
        settlement telephone conference in this matter.
         Case 1:18-cv-10566-AT-KHP Document 82
                                            81 Filed 01/21/21 Page 2 of 2




               Thank you for your consideration of this request.

                                                           Respectfully submitted,


                                                           Bilal Haider      /s
                                                           Bilal Haider
                                                           Senior Counsel
                                                           Special Federal Litigation Division
                                                           100 Church Street, Room 3-235
                                                           New York, New York 10007
                                                           (212) 356-3549
                                                           bhaider@law.nyc.gov

   cc:   All counsel (By ECF)


APPLICATION GRANTED: The telephonic Settlement Status conference in this matter
that is scheduled for Wednesday, January 27, 2021 at 2:00 p.m. is hereby rescheduled to
Tuesday, March 9, 2021 at 2:00 p.m. Counsel for the parties are directed to call Judge
Parker's telephone conference line at the scheduled time. Please dial (866) 434-5269; access
code 4858267.




                                                                                     01/21/2021




                                              -2-
